ILLINOIS OFFICIAL REPORTS
                                           Appellate Court




                           Blake v. Colfax Corp., 2013 IL App (1st ) 122987




Appellate Court              MENDY BLAKE and CHARLES BLAKE, Plaintiffs-Appellees, v.
Caption                      COLFAX CORPORATION, a Corporation, and EDWARD WARREN,
                             Defendants-Appellants.



District & No.               First District, Sixth Division
                             Docket No. 1-12-2987


Rule 23 Order filed          May 3, 2013
Rule 23 Order
withdrawn                    June 17, 2013
Opinion filed                June 21, 2013


Held                         In an action arising from a vehicle collision, the trial court properly
(Note: This syllabus         denied defendants’ forum non conveniens motion to transfer the case to
constitutes no part of       a neighboring county, since plaintiffs’ choice of forum is entitled to
the opinion of the court     deference, the corporate defendant’s headquarters and the offices of the
but has been prepared        parties’ attorneys were in the chosen forum, the ease of access to
by the Reporter of           evidence did not favor a transfer, any necessity of viewing the accident
Decisions for the            site in another county was insufficient to justify a transfer, and jury trials
convenience of the           were conducted in nearly the same amount of time in the forums at issue.
reader.)


Decision Under               Appeal from the Circuit Court of Cook County, No. 11-L-8090; the Hon.
Review                       John Kirby, Judge, presiding.



Judgment                     Affirmed.
Counsel on                 Hunt Law Group, LLC, of Chicago (Brian J. Hunt and Lindsay A.
Appeal                     Watson, of counsel), for appellants.

                           Corboy & Demetrio, of Chicago (Daniel S. Kirschner, of counsel), for
                           appellees.


Panel                      PRESIDING JUSTICE LAMPKIN delivered the judgment of the court,
                           with opinion.
                           Justices Hall and Reyes concurred in the judgment and opinion.



                                             OPINION

¶1          In this negligence action that arose from a vehicle collision, defendants moved to transfer
        the suit, which was filed in Cook County, to either Will or Du Page County under the
        doctrine of forum non conveniens. The circuit court denied defendants’ motion, and this
        court granted defendants’ petition for interlocutory appeal. On appeal, defendants contend
        that the total circumstances of this case strongly favored a transfer to Will County. For the
        reasons that follow, we affirm the judgment of the circuit court.

¶2                                         I. BACKGROUND
¶3           Plaintiff Mendy Blake was driving her vehicle on February 9, 2010, and was injured
        when a van owned by defendant Colfax Corporation and driven by its employee, defendant
        Edward Warren, crossed the center line and crashed into plaintiff’s oncoming car. According
        to the traffic crash report, the collision occurred in Will County on Genoa Road around the
        intersection of Wheeler Road in Plainfield, Illinois. This location is near the border between
        Will and Kendall Counties. According to defendants’ discovery responses, Warren was
        driving from his home in Kendall County to a job located in Du Page County when the
        collision occurred. Defendants claimed that Warren normally kept the van at his home.
¶4           Mrs. Blake and her husband, plaintiff Charles Blake, resided in Plainfield, Will County.
        Mr. Blake, however, submitted an affidavit stating that he worked at 222 Merchandise Mart
        Plaza in Chicago, and a transfer from Cook County to either Will or Du Page County would
        cause substantial inconvenience, impede his ability to perform work before and after each
        trial day, and greatly impede his ability to meet with his attorneys and prepare in the days
        leading up to trial.
¶5           The office and headquarters of Colfax Corporation, which was engaged in the business
        of lead abatement and asbestos removal, were located at 2441 North Leavitt Street, Chicago,
        Cook County. Although defendant Warren resided in Plainfield, Kendall County, he stated
        that the Leavitt Street, Cook County address was his work address.


                                                 -2-
¶6         The only nonparty eyewitness to the accident, Branden Adkins, resided in Plainfield,
       Kendall County. Adkins, however, submitted an affidavit stating that he was willing and able
       to testify in Cook County.
¶7         The Will County sheriff’s department responded to the scene of the accident. Emergency
       medical services were provided by the Plainfield fire department, which was located in Will
       County. Emergency personnel transferred Mrs. Blake from the accident site to Provena St.
       Joseph Medical Center in Will County. She subsequently underwent surgery to repair her
       right femur fracture at that medical center, and the surgery was performed by a doctor whose
       office was located in Will County. Mrs. Blake’s postoccurrence medical treatment was
       provided predominantly in Will and Du Page Counties. Defendants’ van, which had caught
       on fire at the scene of the collision, was stored in Cook County and was subject to an order
       of protection by the circuit court of Cook County.
¶8         Plaintiffs filed suit in Cook County against defendants, alleging a negligence claim based
       on Warren’s operation of the van and a loss of consortium claim on behalf of Mr. Blake.
       Defendants moved the court to transfer this matter from Cook County to either Will or
       Du Page County pursuant to the doctrine of forum non conveniens. Thereafter, plaintiffs
       amended their complaint to add allegations of negligence against defendants based on their
       failure to equip and maintain the van with safe and proper tires and adequate brakes.
¶9         After hearing argument on the motion, the trial court denied defendants’ forum non
       conveniens motion. The trial court reviewed the private and public interest factors and found
       that defendants had failed to meet their burden to show that a transfer of the trial to either
       Will or Du Page County would be more convenient and better serve the ends of justice.
       Concerning the private interest factors, the trial court found that the convenience of the
       parties favored maintaining the action in Cook County because plaintiffs had chosen that
       forum, defendant Colfax Corporation’s principal place of business was on the near northwest
       side of Chicago, and Mr. Blake worked at the Merchandise Mart and had submitted an
       affidavit stating that the Daley Center in Cook County was substantially more convenient for
       him. The court also found that practical considerations slightly favored Cook County because
       the Daley Center was in close proximity to the law offices of counsel for both sides. The
       court concluded that the remaining private interest factors were neutral.
¶ 10       Concerning the public interest factors, the court found that the interest in deciding local
       controversies locally favored Will County because the accident occurred there. Because
       plaintiffs resided in Will County, the trial expense and jury duty burden factors slightly
       favored Will County; nevertheless, Cook County also had an interest in this case because
       defendant Colfax Corporation was a Cook County resident and regularly used Cook County
       roads in conducting its business. Finally, court statistics indicated that it took slightly less
       time–about two or three months–for a case to go to trial in Cook County rather than in Will
       County.
¶ 11       Defendants timely filed a petition for leave to appeal the trial court’s order under Illinois
       Supreme Court Rule 306 (eff. Feb. 16, 2011), and this court granted that petition.




                                                 -3-
¶ 12                                          II. ANALYSIS
¶ 13       On appeal, defendants argue that the circuit court’s denial of their motion to transfer
       constitutes an abuse of discretion because the convenience to the parties favored Will County
       where the collision occurred and the plaintiffs resided. Defendants also argue that the
       witnesses to the occurrence resided in either Will or Kendall County, and the personnel of
       the fire department and sheriff’s office who responded to the emergency and the medical
       professionals who treated Mrs. Blake worked in either Will or Du Page County. Defendants
       assert that the medical witnesses and busy professionals would have difficulty testifying in
       downtown Chicago because of the extra distance they would travel and the extra time and
       expense they would incur. Furthermore, defendants claim that a “viewing of the site may be
       required for the jurors in this case to understand the circumstances of the accident.” In
       addition, defendants argue that Colfax Corporation had merely a “tenuous presence” in Cook
       County, Cook County jurors should not be burdened with this litigation, and more jury cases
       were pending in Cook County in 2010 than in Will County.
¶ 14       The determination of a forum non conveniens motion lies within the sound discretion of
       the trial court and is not subject to reversal on appeal unless no reasonable person would take
       the view adopted by the trial court. Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d 167, 176-77
       (2003). We find no abuse of discretion by the trial court in denying defendants’ motion.
¶ 15       The doctrine of forum non conveniens “ ‘was designed to give the courts “discretionary
       power which should be exercised only in exceptional circumstances when it has been shown
       that the interests of justice require a trial in a more convenient forum.” ’ ” (Emphasis in
       original.) First American Bank v. Guerine, 198 Ill. 2d 511, 520 (2002) (quoting Peile v.
       Skelgas, Inc., 163 Ill. 2d 323, 335 (1994), quoting Torres v. Walsh, 98 Ill. 2d 338, 346
       (1983)). See also Vinson v. Allstate, 144 Ill. 2d 306, 310 (1991) (a trial court may decline
       jurisdiction of a case when it is apparent that trial in another forum with proper jurisdiction
       and venue “would be more convenient and would better serve the ends of justice”). On a
       forum non conveniens motion, the defendant has the burden to show that relevant private
       interest factors affecting the litigants and public interest factors affecting court administration
       “strongly favor” the defendant’s choice of forum to warrant disturbing the plaintiff’s choice.
       Langenhorst v. Norfolk Southern Ry. Co., 219 Ill. 2d 430, 444 (2006); Griffith v. Mitsubishi
       Aircraft International, Inc., 136 Ill. 2d 101, 107 (1990). Each case must be considered as
       unique on its facts, and a court must consider all relevant criteria without emphasizing any
       one factor. Glass v. DOT Transportation, Inc., 393 Ill. App. 3d 829, 832 (2009).
¶ 16       “Private interest factors include the convenience of the parties; the relative ease of access
       to sources of testimonial, documentary, and real evidence; the availability of compulsory
       process to secure attendance of unwilling witnesses; the cost to obtain attendance of willing
       witnesses; the possibility of viewing the premises, if appropriate; and all other practical
       considerations that make a trial easy, expeditious, and inexpensive.” Dawdy, 207 Ill. 2d at
       172. Public interest factors include “the administrative difficulties caused when litigation is
       handled in congested venues instead of being handled at its origin; the unfairness of
       imposing jury duty upon residents of a county with no connection to the litigation; and the
       interest in having local controversies decided locally.” Id. at 173.


                                                  -4-
¶ 17         “In most instances, the plaintiff’s initial choice of forum will prevail provided venue is
       proper and the inconvenience factors attached to such forum do not greatly outweigh the
       plaintiff’s substantial right to try the case in the chosen forum.” (Internal quotation marks
       omitted.) Guerine, 198 Ill. 2d at 520. “Though the plaintiff’s choice is not absolute, intrastate
       transfer is appropriate only when the litigation has ‘no practical connection,’ no nexus, with
       the plaintiff’s chosen forum.” Id. at 521 (quoting Peile, 163 Ill. 2d at 336). “A plaintiff’s
       right to select the forum is substantial.” Dawdy, 207 Ill. 2d at 173. When the plaintiff’s home
       forum or the site of the accident is chosen, deference to that choice is appropriate because
       it is reasonable to assume the choice is convenient or has the aspect of deciding a local matter
       locally. Id. However, the deference accorded to a plaintiff’s choice of forum is entitled to less
       weight when neither the plaintiff’s residence nor the site of the accident or injury is located
       in the chosen forum. Guerine, 198 Ill. 2d at 517-18 (emphasizing that the deference to be
       accorded is only less, as opposed to none).
¶ 18         In weighing the private and public interest factors, we conclude that the total
       circumstances of this case do not strongly favor transfer away from Cook County to Will
       County. First, plaintiffs’ choice to file suit in Cook County is still entitled to some deference
       even though they resided in Will County and the collision occurred there.
¶ 19         Concerning the private interest factors, we note that defendants cannot assert that
       plaintiffs’ chosen forum is inconvenient to plaintiffs. See Langenhorst, 219 Ill. 2d at 448;
       Guerine, 198 Ill. 2d at 518. Moreover, the record contains Mr. Blake’s affidavit, which
       explains that a transfer from Cook to Will County would cause substantial inconvenience for
       plaintiffs because it would greatly impede Mr. Blake’s ability to perform his work in
       downtown Chicago before and after any court hearings.
¶ 20         No defendant or eyewitness to the collision resided in Will County. In addition,
       defendant Colfax Corporation’s headquarters and office are located at 2441 North Leavitt
       Street in Chicago, and nothing in the record indicates that it has an office at any other
       location. In his discovery response, defendant Warren also listed the Leavitt Street address
       as his work address. Defendants argue that Colfax’s business location in Cook County is not
       a significant factor because it performs asbestos removal and lead abatement work
       throughout Illinois. Certainly the type of business Colfax conducts requires its employees to
       travel to a client’s or customer’s location. Nevertheless, plaintiffs have submitted evidence
       establishing that, from 2007 to 2012, defendants regularly performed work in Cook County,
       including work at the Daley Center in Cook County. Accordingly, the convenience to the
       parties favors maintaining the action in Cook County.
¶ 21         We also note that the ease of access to sources of evidence does not favor transfer to Will
       County. Although the only independent eyewitness to the collision, Adkins, resided in
       Kendall County, he submitted an affidavit stating that he was willing and able to travel to
       Cook County. The fire department and sheriff’s office personnel who responded to the
       emergency and the medical professionals who treated Mrs. Blake worked in either Will or
       Du Page County. Defendants contend that these busy professionals would have difficulty
       testifying in downtown Chicago because of the extra distance they would travel and the extra
       time and expense they would incur. Defendants, however, have not identified specifically
       who these people are, where they live, or what, if any, relevant testimony they might provide.

                                                 -5-
       Moreover, these potential witnesses would not likely need to stay for the entire trial but,
       rather, merely appear one day to give testimony. Given the facts here, it is reasonable to
       assume that their means of travel would be by car, which would not be inconvenient. We will
       not speculate about their current whereabouts or possible unwillingness to testify (see
       Ferguson v. Bill Berger Associates, Inc., 302 Ill. App. 3d 61, 72-73 (1998)), but we note that
       people regularly commute between homes and jobs in Cook and Will Counties. Furthermore,
       plaintiffs have indicated that Colfax’s four corporate officers, who all worked in Chicago,
       are potential witnesses in this case and three of them resided in Cook County. The fourth
       corporate officer, who was also defendant Warren’s immediate supervisor, resided in Lake
       County. In addition, Colfax’s van, which was serviced in Cook County, is currently stored
       in Cook County and will be subjected to expert analysis and inspection pursuant to plaintiffs’
       allegation of improper maintenance.
¶ 22        Defendants contend that a “viewing of the site may be required for the jurors in this case
       to understand the circumstances of the accident.” If a jury view of the accident cite was found
       to be appropriate, then Will County would be a preferable forum because it could be
       accomplished more expeditiously if the case was tried in Will County. See Dawdy, 207 Ill.
       2d at 179. However, that factor, standing alone, is not sufficient to justify transfer. Glass, 393
       Ill. App. 3d at 837. Moreover, defendants have offered no argument or evidence showing
       why a site visit would be appropriate in this case. They have not described any condition of
       the roadway, which is still present for a site inspection, that would have been a defendable
       cause of the collision.
¶ 23        According to the traffic crash report, the collision occurred on a winter evening, and
       Warren reported that he was driving northbound on the road when he crossed a patch of ice,
       lost control of the van, and crossed the center line of the road into the path of southbound
       traffic. Mrs. Blake was driving southbound on the same road, saw Warren lose control of his
       van and tried to avoid contact, but Warren’s van struck her vehicle. A jury view of the road
       would not likely enhance a jury’s understanding of the weather conditions on February 9,
       2010, the appearance of the scene at approximately 10 p.m., or the condition of the van’s
       brakes or tires. This case does not involve either an issue concerning which driver had the
       right of way or a collision that resulted after a vehicle failed to yield to another vehicle at an
       intersection. Unlike the facts in Dawdy, 207 Ill. 2d at 169, or Smith v. Jewel Food Stores,
       Inc., 374 Ill. App. 3d 31, 32, 36 (2007), a juror’s ability to view road crossings, signs, and
       sight lines from the perspective of the parties does not seem to be a significant issue in this
       case. Moreover, the relevant weather, lighting and road conditions in the instant case would
       not be duplicated for a jury view. See Langenhorst, 219 Ill. 2d at 448-49. Accordingly,
       defendants have not shown that the possibility of a jury view, which is a factor that favors
       Will County, strongly favors transfer of this case from Cook to Will County.
¶ 24        Both plaintiffs’ and defendants’ attorneys maintain offices in downtown Chicago, Cook
       County, and this could result in lower expenses and costs being billed to the parties. See
       Langenhorst v. Norfolk Southern Ry. Co., 354 Ill. App. 3d 1103, 1116 (2004) (The casual
       treatment of this factor originated in cases of interstate transfer; however, in the context of
       intrastate transfer, “a venue that offers convenience to the litigants’ lawyers is a venue that
       addresses a practical problem that makes a trial easy, expeditious, and less expensive.”).

                                                  -6-
       Although little weight is accorded this factor, a court may still consider it in the analysis.
       Dawdy, 207 Ill. 2d at 179.
¶ 25        In considering the public interest factors, Will County has an interest in deciding a
       controversy involving a collision that occurred in Will County, where plaintiffs resided. We
       disagree, however, with defendants’ assertion that Will County’s interest in this controversy
       is significantly increased by the Will County sheriff and emergency personnel who responded
       to the scene and Mrs. Blake’s medical treatment at a Will County hospital and by several
       Will County medical professionals. This lawsuit does not involve claims of medical
       malpractice and, thus, the involvement of Will County emergency personnel or medical
       professionals does not significantly increase Will County’s interest in deciding this
       controversy.
¶ 26        The facts demonstrate that Cook County also has a legitimate interest in deciding a
       controversy involving its resident, Colfax Corporation. Colfax Corporation is located in
       Chicago; hires, trains and supervises workers who overwhelmingly serve customers at sites
       located in Cook County; and owns and maintains in Cook County the vehicles driven by its
       employees. Colfax is not a foreign corporation that has numerous facilities or offices
       throughout Illinois and merely a post office box located in Cook County. Cf. Dawdy, 207 Ill.
       2d at 170, 182 (the local interest factor strongly weighed against the plaintiff’s chosen forum
       of Madison County where one corporate defendant, a railroad, merely conducted business
       and maintained a post office box in Madison County but was a Delaware corporation with
       its principal place of business in Omaha, Nebraska). Plaintiffs have submitted into evidence
       a listing of Colfax’s jobs from 2007 to 2012, and the listing shows that the overwhelming
       majority of defendant Warren’s work for Colfax was performed in Cook County, the
       overwhelming majority of work performed by Colfax was performed in Cook County, and
       the overwhelming majority of Colfax’s customers were in Cook County. Furthermore,
       according to a 2011 automobile schedule concerning insurance coverage, Colfax had at least
       14 vehicles. Accordingly, Cook County had an interest in how Colfax, as a Cook County
       corporate resident, fulfilled its obligations to train and supervise safe drivers and to service
       and maintain safe vehicles.
¶ 27        Moreover, Colfax presumably pays taxes in Cook County, and Cook County jurors will
       not be unduly burdened by a trial involving the alleged negligence of one of its corporate
       residents for failure to properly supervise one of its employees and maintain the safety of its
       vehicles. Finally, court congestion is a relatively insignificant factor, especially when the
       record does not show the other forum would resolve the case more quickly. Langenhorst, 219
       Ill. 2d at 451-52; Guerine, 198 Ill. 2d at 517. Even though circuit courts in Cook County
       handle a larger number of cases and jury trials than Will County, the statistics cited by the
       circuit court here showed that a case filed in Cook County reached a jury trial in about the
       same amount of time as a case filed in Will County.
¶ 28        After evaluating the total circumstances of this case, we conclude that the balance of
       private and public interest factors does not strongly favor Will County over Cook County.
       Defendants have failed to meet their burden of showing, as they alleged in their brief, that
       the parties or witnesses would be inconvenienced by a trial in Cook County, that trial would
       be impractical in Cook County, that Cook County had no connection to this controversy, or

                                                 -7-
       that it would be unfair to burden the citizens of Cook County with trial in this case.
       Accordingly, we hold that the trial court did not abuse its discretion in denying defendants’
       intrastate forum non conveniens motion to transfer venue from Cook to Will County.

¶ 29                                  III. CONCLUSION
¶ 30      For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 31      Affirmed.




                                                -8-